Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 1 of 14 PageID #: 1249




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                       "X

  RAMOOE, INC.,                                               DECLARATIONOF HOLLYR.
                                                              GERSTENFELD EN SUPPORT
                                        Plaintiff,            OF CITY DEFENDANTS'
                                                              OPPOSITIONTO PLAINTIFF'S
                         -against-                            MOTION TO SET ASmE
                                                              SETTLEMENTAGREEMENT
  THE CITY OF NEW YORK, a Municipal
  Corporation of the State of New York, and the NEW
  YORKCITY DEPARTMENTOF HOUSING                               13-CV-01045 (NGG) (VMS)
  PRESERVATION DEVELOPMENT, an agency and
  governmental subdivisionofthe City ofNewYork,

                                     Defendants
                                                       -X

                  HOLLYR. GERSTENFELD,an attorneyduly admitted to practice in the Eastern

  District of New York, declares pursuant to 28 U. S.C. § 1746, under penalty of perjury, as

  follows.

                  1. I am an Senior Counsel in the Office of Zachary W. Carter, Corporation

  Counsel of the City of New York, attorney for defendants City of New York ("City") and the

  New York City Department of Housing Preservation and Development ("HPD")(together "City

  Defendants").

                  2. I submit this declaration in opposition to PlaintifiFs motion to set aside the

   settlement agreement filed as Document 18 on the instant docket, pursuant to Fed. R. Civ. P.

  60(b)(3) and (6). I am familiar with the facts and circumstances stated herein based upon

  personal knowledge, the books and records ofthe City ofNewYork, and conversations with its

  agents and employees.

                  3. In August 1999, the City acquired Brooklyn Tax Block 2269, Lot 45

  ("Subject Property") by eminent domain, which was condemned as part of the City's Broadway
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 2 of 14 PageID #: 1250




   Triangle Urban Renewal Plan for the Broadway Triangle revitalization project. Part of this

   Project involved the rezoning of the Broadway Triangle neighborhood of Brooklyn from

   manufacturing to residential use in order to bring more affordable housing options to its

   residents, consistent with the Broadway Triangle Urban Renewal Plan, and its first amendment.

   Upon information and belief, City Defendants followed the procedures set forth in the Eminent

   Domain Procedure Law to effectuate the taking. Copies of the City Planning Commission

   reports approving the Plan and its first amendment are collectively annexed hereto as Exhibit 1.

   Copies of the City Defendants' papers that were filed, published and posted, along with the

   accompanyingaffidavits attestingto the same, and are annexedhereto as Exhibit2.

                  4. Upon information and belief, prior to the commencement of this lawsuit,

   Ridgewood Bushwick Senior Citizens Counsel, Inc. and United Jewish Organizations of

   Williamsburg, Inc. ("Ridgewood Bushwick" and "UJO, " respectively) had together sought tax

   credits and funding from the State to develop the Subject Property with affordable housing. As

   part oftheir application process with the State, Ridgewood Bushwick and UJOwere required to

   obtain from HPD a contingent site authorization letter, which indicates that HPD has

   contingently authorized these two developers to seek funding from the State for a project to

   develop the Subject Property, if they meet certain criteria, including deadlines, outlined in the

   January26, 2009 letter. A copy ofthis letter is annexedhereto as Exhibit3.

                  5. Upon information andbelief, Ridgewood Bushwick andUJO applied for, and

   contingently received, tax credits and funding from the State to develop the Subject Property.

   Copies of the letters awarded to Ridgewood Bushwick and UJO - two private developers - to

   develop the Subject Property, are collectively annexed hereto as Exhibit 4; see also Exhibit F to

  the Declaration ofIsrael Goldberg, dated February 21, 2019 ("Goldberg Decl. ").


                                                 -2-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 3 of 14 PageID #: 1251




                   6. Some ofthe State-imposed funding deadlines were initially extended, but due

   in part to the injunction issued in Broadwa Trian e Communit Coalition et al v. Bloomber

   et al.. Supreme Court of the State ofNew York, New York Co., IndexNo. 112799/2009, (the
   "State Court Action"), 1 they ultimately expired on January 31, 2012 and January 24, 2013,
   respectively, prior to the initiation of this lawsuit. Copies of extension letters are annexed

   hereto as Exhibit 5; see also Exhibit G to the Goldberg Decl. The letters terminating the State's

   tax credits and fiinding were issued to the two private developers - not to Plaintiff.2

                   7. I was the lead attorney assigned to this case since its inception in 2013, and

   Fred Kolikoffwas my supervisor up until his retirement in 2015. Prior to the City filing its

   Answer to the instant lawsuit in May 2013, the parties had an in person meeting at the New

   York City Law Department ("Law Department") on April 15, 2013 ("April 15th Meeting").
   Although I set up this April 15fhMeeting at Plaintiffs request, at the last minute I was not able

   to be there as I was attending a funeral. Annexed hereto as Exhibit 6 are copies of email


  ' In 2009, several community groups initiated a lawsuit against the City to challenge the
  rezoning, claiming, amongst other things, that the rezoning favored some ethnic groups over
  others. Broadwa Trian Ie Communit Coalition et al v. Bloomber et al. was brought in the
  Supreme Court ofthe State ofNew York, New York County, under Index No. 112799/2009. By
  Order dated December 23, 2011, Justice Emily Goodman enjoined the defendants (the City)
  from transferring City owned land and proceeding with development of three groups of sites
  within the Broadway Triangle, one of them referred to in that litigation as "35 Bartlett Street,"
  which included the Subject Property. See Broadway Trian. -le Communit Coalition et al v.
  Bloomber et al., 35 Misc. 3d 167, 178 (Sup. Ct N. Y. Co. 2011).

   Ultimately, since the parties to the State Court Action were in "settlement discussions, " upon
  advice of HPD's counsel, HPD withdrew its contingent site authorization, via a letter dated June
  20, 2016 (Exhibit J to the Goldberg Decl. ). This letter of revocation fonnally terminated
  contingent site authorization originally awarded to Ridgewood Bushwick and UJO by way of the
  January 26, 2009 letter that was in place up until that termination letter was issued. It recited the
  expirationdates in the state fundingletters noted above. This letter wasnot sent to Plaintiff-the
  fanner owner of the Subject Property who lost title via condemnation in 1999, but rather to
  Ridgewood Bushwick and UJO, the original recipients of the contingent site authorization in
  2009


                                                  -3-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 4 of 14 PageID #: 1252




   correspondence that indicate the reason for my absence. Mr. Kolikoff attended the meeting in
   myplace.

                  8. Copies of correspondence between myself and Abner Zelman of Kucker &

   Bruh, LLP, Plaintiffs prior counsel until 2014, indicate the parties anticipated to be in
   attendance at the meeting, and are annexed hereto as Exhibit 7. Those individuals whose names

   were placed on the Law Department's office building's security list were: Fred Kolikoff; Jack

   Hammer (HPD's Director of Brooklyn Planning at the time of the meeting); Matthew Shafit

   (HPD's General Counsel at the time ofthe meeting); Eugene Ostreicher (principal ofRamooe,
   Inc. at that time); and Plaintiffs prior counsel.   Chaim Ostreicher's name was not on this list.

   Id.3

                  9. Contrary to the unsupported assertions in paragraph 13 of the Declaration of

   Chaim Osti-eicher, dated Febmary 20, 2019 ("Osti-eicher Decl. "), the April 15thMeeting was the
   only meeting between representatives of the Law Department, and HPD, and principals of
   Ramooe, Inc. that occurred in connection with the instant action.

                  10. The Declaration of Fred Kolikoff, dated April 29, 2019 ("KolikoffDecl. "), is

   annexed hereto as Exhibit 8. In his Declaration, Mr. Kolikoff, who was present at the April
   15th Meeting, indicates that he recalls that only one of Plaintiffs principals attended the

   meeting and that this representative was Eugene Ostreicher, not Chaim Ostreicher.             Mr.

   Kolikoffs Declaration also describes the content of the April 15th Meeting, in that Plaintiff
   expressed its desire to obtain (or retain) title to the Subject Property that was condemned by the
   City so that it could build it out. As indicated by Mr. Kolikoff, there was no discussion about


   Although I requested the Law Department office building's security records from April 15,
  2013, in an attempt to discern the individuals that checked into my office building on that day,
  the records are no longer available asthe security system has since changed.

                                                 -4-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 5 of 14 PageID #: 1253




   the Subject Property being developed by Ridgewood Bushwick, UJO, or any other private
   developer.

                  11 Furthermore, the Declaration of Jack Hammer, dated April 29, 2019

   ("Hammer Decl. "), is annexed hereto as Exhibit 9. This Declaration also confirms that the

   entirediscussionattheApril 15thMeetingrestedonthenotionthatPlaintiffwantedto develop
   the Subject Property itself; there was no discussion ofRidgewood Bushwick or UJO .

                  12. As far as I am aware, with the excqition of the April 15th Meeting, Mr.
   Kolikoffand I were the only representatives of the City to engage in settlement discussions with

   anyone on Plaintiffs behalf in 2013.

                  13. Neither Mr. Zelman, who represented Plaintiff through early 2014, nor

   anyone else on Plaintiffs behalf, ever expressed to me (or to my knowledge Mr. Kolikoff)

   Plaintiffs supposed desire to have UJO or Ridgewood Bushwick, or any other third party
   developers, build out the Subject Property. This alleged motivating factor was not conveyed

   during settlement discussions in 2013. There was no indication whatsoever from Plaintiff, or

   anyone representing Plaintiff, during settlement negotiations in 2013, that Plaintiff's interests

   were supposedly aligned with Ridgewood Bushwick and UJO. I had no idea that Ridgewood

  Bushwick or UJO's involvement in the development of the Subject Property for the City was

   supposedly the impetus for Plaintiffs agreement to settle.

                  14. Instead, it was expressed to me (and Mr. Kolikoff) during settlement

  discussions during2013 that Plaintiffwishedto obtain(or retain) title to the Subject Property so
  that Plaintiffcould develop it.

                  15.Following the April 15thMeeting, I informed Plaintiffs counsel that the City
  was not interested in giving back the Subject Property, but that we would be willing to discuss a


                                                 -5-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 6 of 14 PageID #: 1254




   monetary settlement. Once Plaintiffs counsel was infonned that the City would not give back

   the Subject Property for Plaintiff to develop it, the settlement discussions focused solely on the
   monetary value ofit, without regard to who would subsequently develop it.

                  16. Following the April 15th Meeting, my negotiations with Plaintiffs counsel

   regarding a monetary settlement focused on whether the Subject Property should be valued as of

   1999 or 2013 for settlement purposes. We did not have any discussions that Plaintiff was

   willing to settle at a supposed discount because of who would be developing the Project.
   Copies ofemails reflecting these negotiations are annexed hereto as Exhibit 10.

                  17. Indeed, once this lawsuit was initiated, in 2013 I re-sent to Mr. Zelman the

   Certification ofAdvance Payment that the LawDepartment had initially sent to Plaintiffseveral

   years back, and hand wrote onto the form the Plaintiffs correct address. See Exhibit B to the

   Goldberg Decl. This award was basedupon the appraised value ofthe Subject Property in 1999
   when it was condemned.

                  18. The parties eventually agreed to settle this matter for $400, 000. Rather than

   representing any supposed discount to the City, this amount actually significantly exceeded the
   City's appraised value of $125, 000.

                  19. On December 17, 2013 the parties entered into a Stipulation of Settlement,

   that was "so ordered" by the Honorable Sandra L. Townes on December 30, 2013 (Docket No.

   18). However, Plaintiffdid not adhereto theterms ofthe stipulation in that it failedto provide
   a quit claim deed to the City, a prerequisite to the City issuing the settlement award. Attached

  hereto as Exhibit 11 is correspondence between myself and Mr. Zelman, which shows that after

  manymonths, Mr. Zelmanresigned as counsel.




                                                -6-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 7 of 14 PageID #: 1255




                  20. Since 2014 Plaintiff, by way ofits current counsel, Goldberg, Weg & Markus

   PLLC, and its firm's predecessors, has been trying to convince the court to vacate the

   settlement. A copy of a June 24, 2014 letter that Plaintiff submitted to the Court in support of

   its theory is annexed hereto as Exhibit 12. This letter was filed in an attempt to have the Court

   vacate the settlement and indicates that Plaintiffs goal was for the return of the Subject

   Property so that it could continue to develop it as it was prior to the City's taking. It also

   indicates that Plaintiff wanted to vacate the settlement because it believed the Project to have

  been abandoned by the City, and characterized the City's statements to the contrary as a

  misrepresentation.

                  21. Annexed hereto as Exhibit 13 is a transcript of a hearing held on June 26,

   2014, wherein these same sentiments were expressed by Plaintiff to the Court. Plaintiff

  mentioned otherreasons for thinkingthat the Project was abandonedaswell.

                  22. Annexed hereto as Exhibit 14 is a follow-up letter dated July 7, 2014,

   submitted by Plaintiff to the Court containing hearsay allegations that supposedly explain

   statements it made at the June 26, 2014 conference in support ofits abandonment theory.

                  23. On September 9, 2016, the Court held another conferenceon this matter, and

  Plaintiff reiterated its belief that the City had abandoned the Project. A copy of the transcript

  from the September 9, 2016 Conference is annexed hereto as Exhibit 15. At this conference,

  counsel did not claim that the City misrepresented any facts, just that the City did not

  affirmatively disclose the fact that the contingent site authorization letter issued by HPD to

  Ridgewood Bushwick and UJO regarding the Subject Property was formally terminated. Id. at

  9-11. At no point during the September2016 conference did Plaintiffexpress that the reasonit

  entered into the settlement agreement was because UJO or Ridgewood Bushwick specifically


                                                 -7-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 8 of 14 PageID #: 1256




   would be developing the Subject Property; only that they thought that the Project, as described

   in the Urban Renewal Plan, would not proceed. Indeed, Plaintiff again reiterated at this

   conference that its intention was to develop the Subject Property on its own. See Exhibit 15, at
   8.

                   24. In December 2017, the State Court Action settled, and therefore the

   injunction was no longer in place. A copy ofthe settlement stipulation in the State Court Action

   is aimexe'd hereto as Exhibit 16. As a result, and contrary to the contentions Plaintiffmade from

   2014-2016,the Projectmoved forward.

                  25. Under the terms of the settlement of the State Court Action, HPD issued a

   RFP for the Project, which remained open through October 1, 2018. A copy of the Broadway

   Triangle   RFP     information    is   annexed     hereto   as Exhibit      17,   also    found    at:

   https://wwwl. nyc. gov/site/hpd/developers/request-for-proposals/broadway-triangle-r^».    page.

                  26. As the City's statements that the Project had not been abandoned were

   proven ta-ue. Plaintiffwas forced to abandon its abandonment theory and had to come up with a

   new purported reason for vacating the settlement. Astoundingly, Plaintiffs counsel asserted in

   open court for the first time on March 28, 2018 that the Plaintiff agreed to the settlement

   because it was "under the impression that it [the development of the Subject Property by UJO

   and Ridgewood Bushwick] was going to be helpful to their [Hasidic] community. " A copy of

   the_transcript of March 28, 2018 hearing is annexed hereto as Exhibit 18, pp. 29-30.

   Amplifying this statement, counsel asserted that the Plaintiffs potential "economic benefit" of a

   higher settlement award was weighed against the importance of the communal benefit to the

   Plaintiffs religious group within Williamsburg. See id. at pages 31-32.




                                                  -8-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 9 of 14 PageID #: 1257




                   27. However, on March 19, 2019, HPD designated the Unified Neighborhood

   Partners, a development team comprised of five distinct groups, to develop the Project. See

   Exhibit 17. Two of the members of this development team are UJO and Ridgewood

   Bushwick's successor organization, called RiseBoro Community Partnership. Id^ Thus, the

   community groups that Plaintiff claims it is aligned with will be the ones developing the

   Project, and the only thing holding up the Subject Property's inclusion in that development is
   thependencyofthis litigation.

                   28. Finally, a copy of the transcript of the December 20, 2017 hearing, is
   annexed hereto as Exhibit 19.

          SUMMARY OF ARGUMENT SET FORTH m MEMORANDUM OF LAW

                  29. The law surrounding settlement enforcement is unequivocally clear. In New

   York, "[s]tipulations of settlement are favored by the courts and not lightly set aside. " Hallock

   v. State ofNew York, 485 N.Y. S.2d 510, 512 (1984) (citing Matter ofGalasso, 35 N.Y.2d 319,

   321 (1974)); see also Downes v. O'Connell, 103 F. Supp. 2d 579, 582 (E.D.N.Y. 2000).
   "Stipulations of settlement... are judicially favored and, as such, will not be set aside absent

   grounds sufficient to invalidate a contract, i. e., fraud, collusion, mistake or accident. " Matter of

   McLaughlin. 97 A. D. Sd 1051, 1052 (3d Dept. 2012)(intemal citations omitted); Downes, 103 F.

   Supp. 2d at 582; see also Matter ofFniti sr 9Q NY 7(\ 141 149-150 (1971); Baile v. New

  York Cit Transit Auth, 602 N. Y. S. 2d 177, 178 (2d Dept. 1993). For all of the reasons set forth

  herein, and in the City's accompanying Memorandum of Law, the "so ordered" settlement

   (Docket No. 18) reached between the Plaintiff and the City must be enforced if the Plaintiff

   cannot prove that the City's actions were fraudulent or that the City misrepresented a material

  fact upon which the stipulation of settlement - a contract - was made.



                                                   -9-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 10 of 14 PageID #: 1258




                   30. "[A] unilateral mistake-in and of itself-is an insufficient basis upon

   which to set aside a stipulation of settlement. " Matter of McLau in, 97 A.D.3d at 1053

    (citation omitted). Instead, "[i]t is well settled that in order for a court to allow rescission of a

   contract on the basis of a unilateral mistake, a party must establish that (i) he entered into a

   contract under a mistake ofmaterial fact, and that (ii) the ofher contracting party either knew or

   should have known that such mistake was being made. " Ludwi v. NYNEX Serv. Co., 838 F.

   Supp. 769, 795 (S.D.N.Y 1993). Moreover, the mistake must be "accompanied by some fraud

   committed by the other contracting party. " Aniero Concrete Co. v. New York Cit Consb-.

   Auth.. 1997 U. S. Dist. LEXIS 22 at *52 (S. D.N.Y. Jan. 3, 1997)(citations omitted); see also

   ABA Consultin       LLC v. Liffe Van Lines Inc., 67 A. D. Sd 401, 403 (1st Dept. 2009) (there

   must be evidence of fraudulent inducement to rescind a settlement based on unilateral mistake);

   Lon v. Fitz erald, 240 A. D.2d 971, 974 (3d Dept. 1997) ("Plaintiffs cannot obtain relief for

   unilateral mistake of contract absent a showing offraud, duress or similar inequitable conduct").

                   31. "To rescind a contract because of unilateral mistake, therefore, the plaintiff

   must show 'misrepresentation, concealment or nondisclosure of a material fact; an intent to

   deceive; and an injury resulting from justifiable reliance by the aggrieved party. '" Aniero

   Concrete Co., 1997 U. S. Dist. LEXIS 22 at *53 (quoting Alien v. Wes oint-Pe erell Inc.,

   945 F.2d 40, 44 [2d Cir. 1991]). Furthermore, a unilateral mistake can only void a contract

   "where the asserted mistake concerns 'a basic assumption on which the contract was made. '"

   Inde endent Order of Foresters v. Donald Lufkin & Jenrette Inc., 157 F. 3d 933, 940 (2d Cir.

   1998) (quoting Restatement (Second) of Contracts §§ 152 and 153).

                   32. The party claiming unilateral mistake "bears the burden of proving both its

   own mistake and fraudulent concealment by the other party. " See Winmar Co. Inc. v. Teachers


                                                  -10-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 11 of 14 PageID #: 1259




    Ins. & Annuit Ass'n of Am., 870 F. Supp. 524, 537 (S. D.N.Y 1994). In order "to overcome

    the heavy presumption that a deliberately prepared and executed written instmment manifested

    the true intention of the parties, evidence of a very high order is required. And well that it is,

    for freedom to contract would not long survive courts' ready remaking ofcontracts that parties
   have agreed upon. " Geor e Backer Mana ement Co . v. Acme uiltin Co., 46 N.Y. 2d 211,

   219 (1978). Indeed, "a party seeking to overturn an otherwise unambiguous contract on the

   grounds ofmistake bears a heavyburdenbecausethere is a conclusive presumption that a party
   who signs a contract hasknowledge ofits contents, assents to the contents, andis thusboundby
   the contract. " National Union Fire Ins. Co. v. Walton Ins. Ltd.. 696 F. Supp. 897, 903
   (S. D.N. Y. 1988).

                   33. As discussed more fully in the City's Memorandum of Law, Plaintiff has a

   highburden to prove that City Defendants materially misrepresented a basic assumption ofthe
   settlement agreement, and therefore caused Plaintiffto make a unilateral mistake which could

   serve as the basis to void such contract. Plaintiff has failed to do so.


                   34. Throughout the litigation of this case. Plaintiff has presented various

   arguments and/or theories which it asserts would support vacatur of the 2013 settlement, and

   pursued discovery in support thereof. Plaintiff originally informed the Court that it should not

   be held to the terms of the settlement because Plaintiff believed that the Project had been

   abandoned, conta-ary to assertions made by the City at the time of the settlement. See Exhibit 12

   hereto; Exhibit 13 hereto, pp. 9, 19 and 22. However, the settlement of the State Court Action

   in December 2017 unequivocally proved that the Project was indeed not abandoned, but, rather,

   moving forward. Plaintiffs Project abandonment theory was therefore abandoned by counsel,

   who were forced to proffer another theory: the Plaintiff only entered into the 2013 settlement


                                                  -11-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 12 of 14 PageID #: 1260




    agreement because at the time it was signed, Plaintiff believed that the lot would ultimately be
   jointly developed byRidgewoodBushwickandUJO,thetwo local Brooklyn-based community
    groups whose interests were purportedly aligned with those of Plaintiff. This new theory fares
   no better, and even if it was credited. Plaintiff still cannot show that the City knew or should
   have known that this was a basic assumption on which the contract was made, let alone that

   there was any fraud on the City's part. See e. g.. Inde endent Order of Foresters, 157 F.3d at
   940; Ludwig. 838 F. Supp. at 795; Aniero Concrete Co., 1997 U. S. Dist. LEXIS 22 at *52.

                  35. Furthermore, as explained in the accompanying Memorandum of Law, even

   if Plaintiffs new theory that it informed the City that its interests were vaguely "aligned" with
   Ridgewood Bushwick and UJO were credited, this would still not enable Plaintiff to vacate the

   settlement. Merely saying that Plaintiffs interests are "aligned" with the developers is not
   nearly enough for the City to have known that Ridgewood Bushwick and UJO's continued

   involvement in the Project was '"a basic assumption on which the contract was made. '"

   Ind endent Order ofForesters, 157 F.3d at 940 (citation omitted).

                  36. Therefore, as outlined in the City's Memorandum of Law, to suggest that the

   City improperly kept Plaintiff out of the loop regarding the development of the Subject
   Property, which Plaintiffhadn't owned since 1999, is a red herring. Plaintiffwas not one ofthe

   two private developers, never indicated that any ofits members might also be members ofeither

   Ridgewood Buswick and/or UJO, nor did it ever indicate its alleged alliance with these

   developers until March 2018, some four years after the settlement wasreached. Accordingly,
   whether HPD or its employees knew during the pendency of the instant litigation in 2013 that
   the tax credits and funding contingently awarded by the State ultimately expired is ofno import
   here. The City had no reason to know that this information was relevant to the Plaintiffs



                                                -12-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 13 of 14 PageID #: 1261




   decision making, and does not constitute either fraud or a misrepresentation of a material fact

   made by City Defendants. See Ludwie, 838 F. Supp. at 795.

                   37. Accordingly, the parties to this litigation entered into a fair settlement

   agreement that was negotiated in 2013, and ultimately "so ordered" by the Court. And that

   settlement must be adhered to as a matter of contract law. See Downes, 103 F. Supp. 2d at 581

   In light of the above considerations, and for the reasons set forth in the accompanying

   Memorandum of Law, dated May 3, 2019, City Defendants respectfully assert that the "so

   ordered" settlement agreement should be enforced. To that end, City Defendants respectfully

   request that the Court issue an order directing the Plaintiff to execute the quit claim deed, and

   provide it to the City in an effort to effectuate the settlement and have this case finally resolved.

  Dated:         New York, New York
                 May 3, 2019

                                                            /

                                                                LLY R. G R TEN       LD




                                                  -13-
Case 1:13-cv-01045-NGG-VMS Document 86 Filed 05/31/19 Page 14 of 14 PageID #: 1262

                     Index No. 03 CV 01045 (NGG)(VMS)
                     UNITED STATES DISTRICT COURT
                     EASTERNDISTRICTOFNEWYORK


                    RAMOOE,WC.,

                                                                                                         Plaintiff,

                                                                       -agamst-

                    THE CITY OFNEWYORK, a Municipal
                    Corporationofthe State ofNewYork, andthe NEW
                    YORK CITY DEPARTMENTOF HOUSING
                    PRESERVATIONDEVELOPMENT,anagencyand
                    governmental subdivisionofthe City ofNewYork,

                                                                                                  Defendants.



                            DECLARATION OF HOLLY R. GERSTENFELD

                                              ZACHARY CARTER
                                    Corporation Counselofthe City ofNew York
                                       Attorney for City Defendants
                                              100 Church Street
                                             New York, New York 10007

                                             Of Counsel: Holly R. Gerstenfeld
                                                                     Michael Chestnov
                                                                   Vincent D 'Orazio
                                             Tel: (212)356-2140
                                             LawManagerNo. 2013-008181
                    Due and timely service is hereby admitted.

                    New York, N. Y.........................................................................................   200.

                                                                                                                               Esq.

                    Attorneyfor.
